Citation Nr: 1220640	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic lumbar and thoracic strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 2005 to August 2007.  The evidence of record demonstrates that the Veteran is a recipient of the Combat Action Badge.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's service-connection claim for a chronic thoracic and low back strain.  Original jurisdiction in this case currently rests with the RO in Fargo, North Dakota.

During the pendency of his appeal, the Veteran specifically requested a personal hearing before a Decision Review Officer (DRO) at the RO.  See the Veteran's March 2010 VA Form 9.  Notably however, the RO certified the Veteran's appeal to the Board before scheduling the Veteran for this hearing.  In light of the fact that the Board is now granting the Veteran's service-connection claim herein, any due process deficiencies linked with the RO's failure to schedule the Veteran for a DRO hearing are rendered moot.


FINDING OF FACT

The competent and credible evidence of record supports a finding that a relationship exists between the Veteran's chronic lumbar and thoracic strain and his active duty military service.


CONCLUSION OF LAW

A chronic lumbar and thoracic strain was incurred in active military service.          38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The RO sent the Veteran a VCAA notice letter addressing his back claim in August 2008.  The Board need not discuss in detail the sufficiency of this notice letter in light of the fact that the Board is granting his service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  Although the Board is granting the Veteran's service-connection claim, it is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2011). 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)  (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In essence, the Veteran asserts that he has a current low and mid back strain that had its onset in, or is otherwise related to his period of active duty military service.  In particular, the Veteran asserts that he began feeling pain in his low and mid back while serving as a cavalry scout in Iraq, due to carrying heavy equipment and body armor.  See, e.g., the Veteran's August 2008 Statement in Support of Claim.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), current disability, a September 2008 VA examiner specifically diagnosed the Veteran with a "chronic low back strain" and a "chronic thoracic strain" upon review of the Veteran's medical history, and after physical examination of the Veteran's back.  Accordingly, element (1) is satisfied.  

With respect to element (2), in-service disease or injury, as noted above, the Veteran contends that he injured his low and mid back while carrying heavy equipment and body armor during his combat operations in Iraq in 2007.   Although the Veteran's service treatment records do not reflect that the Veteran sought treatment for, or was diagnosed with any disease or injury of the back, the Board finds no reason to doubt the Veteran's assertions that he experienced back pain in service, as the evidence of record indicates that the Veteran is a combat veteran.  See the Veteran's DD-214 [noting the award of the Combat Action Badge].  His service as a cavalry scout in Iraq in 2007 would have likely exposed him to situations where mobilizing in heavy combat gear was required.  The Veteran specifically admitted to the September 2008 VA examiner that he never sought treatment for his back in service, but made clear that his back pain began during his deployment.  See the September 2008 VA examiner's report, pages 5 and 6.  The combat presumptions outlined above are applicable in this case, and in-service injury to the low and mid-back from combat-related trauma is demonstrated.  See 38 U.S.C.A. § 1154  (West 2002); 38 C.F.R. § 3.304(d) (2011).  Accordingly, element (2), in service-injury is satisfied as well. 

With respect to crucial element (3), nexus or relationship, the Board notes that no medical opinion of record exists linking the Veteran's current diagnosis with his active duty military service, or ruling out any such connection.  Ordinarily, under such circumstances, the Board would remand the Veteran's claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for a chronic lumbar and thoracic strain may be granted based on evidence demonstrating a continuity of symptoms dating from the Veteran's active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.

The Veteran has consistently asserted that his back pain had its onset during his active duty military service.  Indeed, he specifically reported an onset month and year of March 2007 [during his deployment] to the September 2008 VA examiner, and maintains that the pain has remained continuous to the present day.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board finds that the Veteran is competent to attest to his observations of back pain since service.  

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of pain symptomatology credible in light of the objective evidence of record.  As discussed above, the Board has conceded that the Veteran injured his back in performance of his duties as a cavalry scout during combat operations in Iraq.  Although the Veteran's service treatment records include no documentation of in-service onset of pain, a Statement of Medical Examination and Duty Status dated just four months after the Veteran's August 2007 separation date specifically identifies onset of back pain in Iraq.  See the Veteran's December 2007 Statement of Medical Examination and Duty Status.  The Veteran filed his service-connection claim within one year of his separation from service, and as discussed above, the September 2008 VA examiner diagnosed the Veteran with a "chronic" lumbar and thoracic back strain.  

Thus, although the Veteran's back disability was not actually diagnosed until over a year after service, the Board finds the Veteran's assertions of continuity of back pain symptomatology since service both competent and credible. There is no objective evidence of record suggesting that the Veteran's current back disability was caused by any other post-service event or occurrence.  Resolving all doubt in the Veteran's favor, the Board therefore concludes that element (3), nexus or relationship, is satisfied by a showing of continuity of symptoms, and a grant of service connection for a lumbar and thoracic strain is warranted.  


ORDER

Service connection for a chronic lumbar and thoracic strain is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


